ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Road & Roof Construction Company             )       ASBCA No. 60254
                                             )
Under Contract No. W912ER-12-C-0031          )

APPEARANCE FOR THE APPELLANT:                        R. Dale Holmes, Esq.
                                                      Cohen Seglias Pallas Greenhall & Furman PC
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Pietro 0. Mistretta, Esq.
                                                     Nancy L. Pell, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 10 December 2015
                                                       ._:/-/~-7        .   //f!;Z/
                                                 1'~:~.S~~
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60254, Appeal of Road & Roof
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals